FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                    December 5, 2007
                     UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                       Clerk of Court
                             FOR THE TENTH CIRCUIT


    UNITED STATES OF AMERICA,

                Plaintiff ! Appellee,
    v.
                                                         No. 07-4175,
    STEPHEN J. ELDREDGE,                          (D.C. No. 2:05-CR-771-TC)
                                                          (D. Utah)
                Defendant ! Appellant .


                             ORDER AND JUDGMENT *


Before KELLY, EBEL, and HENRY, Circuit Judges.



         Stephen J. Eldredge pleaded guilty to manufacturing counterfeit obligations

in violation of 18 U.S.C. § 471. Under the terms of the plea agreement, he

waived his right to appeal or collaterally attack any issue concerning his

prosecution, conviction, and sentence except any sentence imposed above the

statutory maximum or any upward departure imposed above the high end of the

guideline range. See Mot. to Enforce, Attach. A (Plea Agreement) at 3, para. 10.


*
      This panel has determined unanimously that oral argument would not
materially assist the determination of this appeal. See Fed. R. App. P. 34(a)(2);
10th Cir. R. 34.1(G). The case is therefore ordered submitted without oral
argument. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
The statutory maximum sentence was twenty years in prison, but the district court

sentenced Mr. Eldredge to twelve months and did not apply an upward departure.

Nevertheless, Mr. Eldredge filed a notice of appeal, and the government moved to

enforce his appeal waiver in accord with the procedure established in United

States v. Hahn, 359 F.3d 1315, 1325 (10th Cir. 2004) (en banc).

      Mr. Eldredge’s attorney has since filed a response to the government’s

motion to enforce, stating his belief that there is no legitimate basis for the

appeal. We therefore afforded Mr. Eldredge the opportunity to file a pro se

response to the government’s motion, but he did not respond. Hence, we proceed

under Hahn to consider (1) whether the disputed issue falls within the scope of

the waiver of appellate rights; (2) whether the defendant knowingly and

voluntarily waived his appellate rights; and (3) whether enforcing the waiver

would result in a miscarriage of justice. Id. We have reviewed the parties’

materials and conclude that the Hahn factors weigh in favor of the government.

Accordingly, we GRANT the government’s motion to enforce the plea agreement

and DISMISS the appeal.



                                        ENTERED FOR THE COURT
                                        PER CURIAM




                                          -2-